872 F.2d 1026
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Eunice JUSTICE, Plaintiff-Appellant,v.CITY OF COLUMBUS, Tom Moody, Mayor, Bob Mauger, Asst. toMayor, Division of Code Enforcement, Theodore R. Waterfield,Administrator, Fred Lepert, Supervisor, James B. Joyce,Inspector, J. Reeder, Inspector, L. Yost, Inspector,Division of Water, Jack Holt, Administrator, Jane Hiles,Charles Hatchet, Supervisor, Columbus Health Department,George Apostolos, Inspector, Columbus City Police, GregLashutka, Prosecutor, Vincent Catalogia, Detective, JamesGillenwater, John Allison, Priscilla Duncanson, Supervisor,B. Wilkenson, Division of Water, Defendants-Appellees.
No. 88-3750.
United States Court of Appeals, Sixth Circuit.
April 4, 1989.

Before BOYCE F. MARTIN, Jr., KRUPANSKY and MILBURN, Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Plaintiff filed two separate complaints against the named defendants alleging the violation of several constitutional rights.  These complaints, filed under 42 U.S.C. Secs. 1983 and 1985, centered around defendants' treatment of plaintiff in the course of disputes over water service and billing, police misconduct, and other incidents.  The district court initially granted nine defendants' motions to dismiss and subsequently granted summary judgment for the remaining defendants on all claims.  This appeal followed.  The parties have briefed the issues, plaintiff proceeding pro se.


3
Upon consideration, we find the instant record supports the district court's decisions.  Plaintiff's claims are largely conclusory and do not adequately rebut the evidentiary material submitted by defendants, regardless of the timeliness of the complaints.  For these reasons, and for the reasons set forth exhaustively in the district court orders of September 10, 1981, and July 12, 1988, we affirm.  Rule 9(b)(5), Rules of the Sixth Circuit.